FILED
                                                           United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                 Tenth Circuit

                           FOR THE TENTH CIRCUIT                 October 8, 2019
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
BRANDE L. SAMUELS,

     Plaintiff - Appellant,

v.                                                     No. 19-5002
                                          (D.C. No. 4:18-CV-00267-EFM-KGG)
STATE OF OKLAHOMA; OKLAHOMA                            (N.D. Okla.)
BAR ASSOCIATION CITY OF TULSA;
TULSA COUNTY DISTRICT
ATTORNEY OFFICE; TULSA COUNTY
INVESTIGATOR; TULSA COUNTY
PUBLIC DEFENDERS; G T BYNUM;
CLAIRE V. EAGAN; SHARON ELAIN
ALLEN HOLMES; JAMES KEELY;
STEVE KUNZWEILER; ISSAC
SHIELDS; CHUCK JORDAN; DAVID
BEEN; RONALD PALMER; MIKE
WILLIAMS; JERROD HART; TIMOTHY
MEANS; RICHARD ASCHOFF; RUSTY
BROWN; CLARK E. WILLIAMS;
LARRY L. EDWARDS; STEVEN T.
NIEMITALO; DONALD R. CHANDLER;
RUFUS E. NEWSOME; STEVEN L.
SANDERS; DOUGLAS K. SCHULKE;
JAYE W. TAYLOR; CORBIN CLARK
BREWSTER; BRIAN JAMES RAYL;
STEWART SOUTHERLAND; ROBERT
NIGH; KIMBERLY HAYS; CHARLES
W. CHESTNUT; RICHARD STEVENS;
JOHN W. COYLE III; KALEB K.
HENNIGH; JAMES L. KEE; D. KENYON
WILLIAMS JR.; MATTHEW C. BEESE;
JIMMY D. OLIVER; BRYON J. WILL;
JAMES R. HICKS; BRIAN K. MORTON;
ALISSA PREBLE HUTTER; NATHAN
D. RICHTER; MARK KENNEDY; CITY
OF TULSA; TULSA COUNTY JAIL;
VICTOR REGALADO; DAVID
 PARKER; GWENDOLYN BRIGGS,

       Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Proceeding pro se, Brande Samuels brought suit against various individuals

and entities (collectively, the defendants), alleging they violated his constitutional

rights by “willfully, wantonly, recklessly, and deliberately subjecting [him] to

unlawful arrest, detention[,] and prosecution.” R. vol. 6, 14 (emphasis omitted).1

Samuels also asserted state-law claims for assault and infliction of emotional distress.

      A magistrate judge screened the complaint and recommended dismissing for

failure to state a claim on which relief may be granted. See 28 U.S.C. §§ 1915(e)(2),

1915A(a)–(b). Specifically, the magistrate judge (1) recommended dismissing

Samuels’s claims against certain defendants because Samuels failed “to include any

[specific] factual allegations” against them, R. vol. 6, 213 (emphasis omitted);

(2) recommended dismissing most of Samuels’s claims arising under 42 U.S.C.


      *
         After examining Samuels’s brief and the appellate record, this panel has
determined unanimously that oral argument wouldn’t materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
isn’t binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. But it may be cited for its persuasive value. See
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         We liberally construe Samuels’s pro se filings. But we won’t “assume the
role of [his] advocate.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                            2
§ 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971), because the claims were barred by the two-year statute of

limitations; (3) recommended dismissing Samuels’s state-law tort claims because

they were also time-barred; (4) recommended dismissing any claims arising from

conduct that allegedly occurred after Samuels submitted his amended complaint

because such conduct necessarily didn’t “occur[] within the limitations period,” id. at

218; and (5) recommended dismissing Samuels’s remaining claims for failure to state

a claim. The magistrate judge also denied Samuels’s motions for appointment of

counsel.

      Samuels then filed a flurry of documents, including objections to the

magistrate judge’s recommendations, a motion for summary judgment, a motion to

supplement the complaint, a motion to amend the complaint, a motion to enjoin state-

court proceedings, and a motion to expedite a ruling on the motion to enjoin. The

district court overruled Samuels’s objections to the magistrate judge’s

recommendations because (1) Samuels failed to “address the [magistrate judge’s]

reasons” for “recommend[ing] dismissal of his claims” and (2) Samuels’s objection

to the magistrate judge’s order refusing to appoint counsel was moot. R. vol. 7, 186.

It then denied Samuels’s motions to supplement and amend because Samuels “failed

to explain how he would amend or supplement his complaint, as required by the local

rules, or why [his] attempts to amend or supplement would not be futile.” Id. at 187–

188. Finally, the district court denied Samuels’s remaining motions as moot in light



                                           3
of its decision to adopt the magistrate judge’s recommendation to dismiss for failure

to state a claim.

       Samuels now appeals the district court’s order. But much like the objections he

filed in district court—which neither acknowledged most of the magistrate judge’s

specific recommendations nor challenged the reasoning behind them—Samuels’s

appellate brief likewise fails to engage with either the district court’s rulings or its

reasoning.

       For instance, Samuels doesn’t dispute that his claims against certain

defendants were subject to dismissal because he failed “to include any [specific]

factual allegations” against them. R. vol. 6, 213. Likewise, he doesn’t attempt to

demonstrate that his motions to amend or supplement complied with the applicable

local rules. Nor does he dispute that most of his claims were time-barred or make any

effort to refute the district court’s reasons for concluding that his remaining claims

failed as a matter of law. Finally, he doesn’t challenge the district court’s conclusion

that dismissing his complaint rendered his remaining motions moot.

       Critically, to succeed on appeal, an appellant must “explain what was wrong

with the reasoning that the district court relied on in reaching its decision.” Nixon v.

City & Cty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015). Because Samuels

provides no such explanation here, we affirm the district court’s order without further

discussion. See id. at 1369 (summarily affirming district court’s ruling because

appellant’s “opening brief contain[ed] nary a word to challenge the basis” for it). As

a final matter, we deny Samuels’s motion to proceed in forma pauperis (IFP) on

                                             4
appeal and his motion to appoint counsel. See Lister v. Dep’t Of Treasury, 408 F.3d

1309, 1312 (10th Cir. 2005) (noting that “to succeed on a motion to proceed IFP, the

movant must show . . . the existence of a reasoned, nonfrivolous argument on the law

and facts in support of the issues raised”); cf. Rucks v. Boergermann, 57 F.3d 978,

978–79 (10th Cir. 1995) (affirming order denying motion to appoint because “even

with appointed counsel, [appellant] had little likelihood of prevailing on the merits”).


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           5